COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00278-CV


Patricia O’Linda Scott                 §    From the 342nd District Court

                                       §
v.                                          of Tarrant County (342-277174-15)
                                       §
Serpro Logistics, Neuse                     October 8, 2015
Management, LLC US. 1391104,           §
Miguel Angel Mairena, and Edwin
Hernandez                              §    Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM